The court declined giving an immediate decision on the argument, and continued the matter under advisement. They however recommended to the defendants’ counsel, that the release given to William Wirtz should be withdrawn, that the creditors might proceed to judgment against Christian Wirtz, and obtain a sale of the property, after which the validity of the sale to the defendant might undergo a legal discussion.
In the present term, the court being pressed for their opinion, and the defendant’s counsel urging their inability to withdraw the release of the deceased William Wirtz, the Chief Justice delivered the opinion of the court, that the rule to set aside the nonsuit should be discharged, as well, because the assignment was founded on a supposed bankruptcy, which failed for want of a sufficient petitioning creditor, as that the uses declared therein could not now be carried into execution. The use totally fails.